Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. The Applicant states that Delcheccolo fails to teach “omnidirectional sensor fusion system of claim 1. Specifically, amended independent claim 1 now recites “the generated sensor track being located in an overlapping region of sensing regions of the plurality of sensors.””.
The Examiner respectfully disagrees. As stated by Delcheccolo not only is the system described capable of tracking an object and fusing the information once the object is located in an overlapping region, it is also capable of handing that information over to the sensor that may see the object next before the sensor actually detects that object. Example of that would be if the object moves from the right side of the vehicle to the front. However, looking in figure 2, Elements labeled as “Side Object Detection” and “Road Departure” are all sensors, and as show in the picture, their sensing regions are overlapping. Therefore Delcheccolo’ s system has to handle objects that are located in such a region.
Furthermore, if such an object in an overlapping region is located and both sensors are tracking it, then the system will hand off that information to the front sensor if that object moves into that region. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delcheccolo(US 20020067287).
Regarding claim 1, Delcheccolo teaches:
a sensor track processing unit configured to receive multiple pieces of recognition information from a plurality of sensors to generate a sensor track (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063))
a sensor track association determination unit configured to determine, based on the generated sensor track being located in an overlapping region of sensing regions of the plurality of sensors (Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
an association between a previous sensor fusion track at a previous time point and generated the sensor track at a current time point (Then, the CT/DF processor tracks the association of each sensor with prior fused tracks(0053))
the sensor track association determination unit further configured to change sensor track information in response to the determined association and output a sensor fusion track (In one particular embodiment, the process performed by the CT/DF processor to fuse targets begins by transforming all local target data into a global coordinate system. This can be accomplished by performing a plurality of coordinate transformations. Then, the CT/DF processor tracks the association of each sensor with prior fused tracks(0053))
a sensor fusion track tracing unit including a processor configured to trace the output sensor fusion track (It should be appreciated that the CT/FS processor is both a "target tracker" which performs a tracking function and a "data fuser" which performs a fusing function. (0047))
and a sensor fusion track maintenance unit  including a processor configured to maintain the traced sensor fusion track (As shown in FIG. 3, the NOD system has identified three vehicles or targets 50, 52, 54 in proximity to the vehicle 11. The NOD system maintains information on each target 50-54 and provides such information to a user (0043))
Regarding claim 11, Matsumoto teaches:
receiving multiple pieces of recognition information from a plurality of sensors (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063).)
generating a sensor track based on the multiple pieces of recognition information (Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
determining whether the generated sensor track is located at an overlapping region of sensing regions of the a plurality of sensors (After a period of time the target 52 may begin to accelerate past the vehicle 11. If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
upon determining that the generated sensor track is located at the overlapping region of the sensing regions of the plurality of sensors, determining an association between a previous sensor fusion track at a previous time point and the generated sensor track at a current time point (Providing the FLS with advance information (e.g. the information that a confirmed target will be entering its field of view from the right hand side of the vehicle 11) may allow the FLS 12 to proceed to a target tracking process without first performing target detection, target acquisition or target confirmation processes or at least with a minimal amount of processing required to perform such processes(0045))
changing sensor track information in response to the determined association to output a sensor fusion track; and tracing and maintaining the output sensor fusion track (Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Regarding claim 2, Delcheccolo teaches the sensor track processing unit is further configured to receive the recognition information from a forward radar, a lateral radar, and a forward camera (Fig. 1 demonstrates the fusion between lateral radar, forward radar, and a forward camera).
Regarding claim 4, Delcheccolo teaches wherein the sensor track association determination unit is further configured to, based on the association being such that the sensor track moves from a first lateral radar sensing region to a second lateral radar sensing region in a lateral direction (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)) and generate sensor track information located at a dead- zone point between the first lateral radar sensing region and the second lateral radar sensing region based on pre-stored memory track information (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target (0044)).
Regarding claim 5, Delcheccolo teaches based on the association being such that the sensor track moves from a first lateral radar sensing region to a second lateral radar sensing region in a lateral direction (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree (0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)) and change sensor track information located at an overlapping region between the first lateral radar sensing region and the second lateral radar sensing region based on first lateral radar track information (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)).
Regarding claim 12, Delcheccolo teaches the sensor track processing unit is further configured to receive the recognition information from a forward radar, a lateral radar, and a forward camera (Fig. 1 demonstrates the fusion between lateral radar, forward radar, and a forward camera).
Regarding claim 14, Delcheccolo teaches wherein the sensor track association determination unit is further configured to, based on the association being such that the sensor track moves from a first lateral radar sensing region to a second lateral radar sensing region in a lateral direction (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)) and generate sensor track information located at a dead- zone point between the first lateral radar sensing region and the second lateral radar sensing region based on pre-stored memory track information (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target (0044)).
Regarding claim 15, Delcheccolo teaches based on the association being such that the sensor track moves from a first lateral radar sensing region to a second lateral radar sensing region in a lateral direction (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree (0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)) and change sensor track information located at an overlapping region between the first lateral radar sensing region and the second lateral radar sensing region based on first lateral radar track information (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 – 10, 13, 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delcheccolo(US 20020067287) in view of Klotz.
Regarding claim 3, Delcheccolo teaches wherein the sensor track association determination unit is further configured to, based on the association being such that the sensor track moves from a sensing region of the lateral radar to an overlapping region between the sensing region of the lateral radar and a sensing region of the forward radar (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044)) and fuse the offset lateral position information of the forward radar track and longitudinal position information of the lateral radar track to change the sensor track information (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044)).
Delcheccolo fails to teach offset lateral position information of a forward radar track based on width information of a lateral radar track. 
However, Klotz teaches offset lateral position information of a forward radar track based on width information of a lateral radar track (In this example, reference numeral 227 represents both the measured width of the object represented by fourth sensor object 220 and the quality of the ascertainment of the width of the object represented by fourth sensor object 220, whereas reference numeral 228 stands for additional measured values and attributes with regard to fourth sensor object 220. that are supplied by second sensor 200(0070)).
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the attributed of the object could be handed off to other sensors. 
Regarding claim 6, Delcheccolo teaches:
based on the association being such that the sensor track moves from a sensing region of a lateral radar to an overlapping region between the sensing region of the lateral radar and a sensing region of a forward camera (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target(0044))
and fuse the lateral position information of the forward camera track and the longitudinal position information of the lateral radar track…to change the sensor track information (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Delcheccolo fails to teach 
Assign a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a lateral radar track.
to each of which the weighted value is assigned
However, Klotz teaches:
assign a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to each of which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 7, Delcheccolo teaches:
based on the association being such that the sensor track moves from a first overlapping region between a sensing region of a lateral radar and a sensing region of a forward camera to a second overlapping region among the sensing region of the lateral radar (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target(0044))
the sensing region of the forward camera and a sensing region of forward radar (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12. The information may be in the form of a track file, or similar set of data indicating a target in the vehicle 's 11 coordinate system(0044))
fuse the longitudinal position information of the forward radar track… , longitudinal position information of a forward camera track and longitudinal position information of a lateral radar track to change the sensor track information (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling (0068))
Delcheccolo fails to teach:
assign a weighted value to longitudinal position information of a forward radar track
to which the weighted value is assigned
However, Klotz teaches:
assign a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 8, Delcheccolo teaches:
based on the association being such that the sensor track moves from a first overlapping region between a sensing region of a lateral radar and a sensing region of a forward radar to a second overlapping region among the sensing region of the lateral radar (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target(0044))
the sensing region of the forward radar and a sensing region of a forward camera (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12. The information may be in the form of a track file, or similar set of data indicating a target in the vehicle 's 11 coordinate system(0044))
fuse the longitudinal position information of the forward camera track (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Delcheccolo fails to teach:
assign a weighted value to longitudinal position information of a forward radar track
to which the weighted value is assigned, longitudinal position information of a forward camera track and longitudinal position information of a lateral radar track to change the sensor track information.
However, Klotz teaches:
assign a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to which the weighted value is assigned, longitudinal position information of a forward camera track and longitudinal position information of a lateral radar track to change the sensor track information (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
	Regarding claim 9, Delcheccolo teaches:
based on the association being such that the sensor track moves from a sensing region of a forward radar to an overlapping region between the sensing region of the forward radar and a sensing region of a forward camera (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063).)
fuse the lateral position information of the forward camera track and the longitudinal position information of the forward radar track (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Delcheccolo fails to teach:
assign a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a forward radar track
to each of which the weighted value is assigned, to change the sensor track information.
However, Klotz teaches:
assign a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to each of which the weighted value is assigned, to change the sensor track information (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 10, Delcheccolo teaches:
based on the association being the sensor track moves from a sensing region of a forward radar to an overlapping region between the sensing region of the forward radar and a sensing region of a lateral radar (he information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree (0063). Processing then proceeds to block 160 where public tracks are formed.)
use the longitudinal position information of the forward radar track, to which the weighted value is assigned, and longitudinal position information of a lateral radar track to change the sensor track information (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree (0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Delcheccolo fails to teach assign a weighted value to longitudinal position information of a forward radar track. However, Klotz teaches assign a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized (0060)).
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 13, Delcheccolo teaches:
wherein the association is such that the sensor track moves from a sensing region of a lateral radar to an overlapping region between the sensing region of the lateral radar and a sensing region of a forward radar, and the changing of the sensor track information to output a sensor fusion track (the information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree (0063). Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
fusing the offset lateral position information of the forward radar track and longitudinal position information of the lateral radar track to change the sensor track information (collecting sensor data including infrared (IR), radar and imaging measurement data from sensors such as the sensors 12-27 described above in conjunction with FIG. 1. The sensor data is provided to an Multiple Hypothesis Tracker (MHT) for track initiation and data association as shown in block 152(0067))
Delcheccolo doesn’t teach comprises offsetting lateral position information of a forward radar track based on width information of a lateral radar track. However Klotz teaches In this example, reference numeral 227 represents both the measured width of the object represented by fourth sensor object 220 and the quality of the ascertainment of the width of the object represented by fourth sensor object 220, whereas reference numeral 228 stands for additional measured values and attributes with regard to fourth sensor object 220 that are supplied by second sensor 200(0070).
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system can accurately switch between lateral and forward radar.
Regarding claim 16, Delcheccolo teaches:
wherein the association is such that the sensor track moves from a sensing region of a lateral radar to an overlapping region between the sensing region of the lateral radar and a sensing region of a forward camera (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target(0044))
fusing the lateral position information of the forward camera track and the longitudinal position information of the lateral radar track, to change the sensor track information. (Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
Delcheccolo doesn’t teach:
the changing of the sensor track information to output a sensor fusion track comprises assigning a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a lateral radar track
to each of which the weighted value is assigned.
 However Klotz teaches:
the changing of the sensor track information to output a sensor fusion track comprises assigning a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a lateral radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized (0060)).
to which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
	Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 17, Delcheccolo teaches:
wherein the association is such that the sensor track moves from a first overlapping region between a sensing region of a lateral radar and a sensing region of a forward camera to a second overlapping region among the sensing region of the lateral radar, the sensing region of the forward camera and a sensing region of forward radar (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target.(0044))
fusing the longitudinal position information of the forward radar track, longitudinal position information of a forward camera track and longitudinal position information of a lateral radar track to change the sensor track information ( Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor(0052))
Delcheccolo does not teach:
the changing of the sensor track information to output a sensor fusion track comprises assigning a weighted value to longitudinal position information of a forward radar track
to which the weighted value is assigned, longitudinal position information of a forward camera track and longitudinal position information of a lateral radar track to change the sensor track information
However, Klotz teaches:
the changing of the sensor track information to output a sensor fusion track comprises assigning a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
	Regarding claim 18, Delcheccolo teaches: 
wherein the association is such that the sensor track moves from a first overlapping region between a sensing region of a lateral radar and a sensing region of a forward radar to a second overlapping region among the sensing region of the lateral radar, the sensing region of the forward radar and a sensing region of a forward camera (Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target. Thus, the FLS 12 is provided advance information about a confirmed target (i.e. a "real" target) prior to the FLS 12 itself actually detecting, acquiring, confirming and tracking the target (0044))
the changing of the sensor track information to output a sensor fusion track comprises (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12. The information may be in the form of a track file, or similar set of data indicating a target in the vehicle 's 11 coordinate system(0044))
and fusing the longitudinal position information of the forward camera track.. and longitudinal position information of a forward radar track and longitudinal position information of a lateral radar track to change the sensor track information ( Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor(0052))
Delcheccolo does not teach:
assigning a weighted value to lateral position information of a forward camera track
weighted value is assigned
However, Klotz teaches:
assigning a weighted value to lateral position information of a forward camera track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 19, Delcheccolo teaches wherein the association is such that the sensor track moves from a sensing region of a forward radar to an overlapping region between the sensing region of the forward radar and a sensing region of a forward camera ( Referring now to FIG. 7, a flow diagram which shows the processing performed by a CT/DF processor such as processor 30 (FIG. 1), processor 88 (FIG. 4) or processor 134 (FIG. 5) begins by collecting sensor data including infrared (IR), radar and imaging measurement data from sensors such as the sensors 12-27 described above in conjunction with FIG. 1. The sensor data is provided to a Multiple Hypothesis Tracker (MHT) for track initiation and data association as shown in block 152(0067)).
Delcheccolo also teaches fusing the lateral position information of the forward camera track and the longitudinal position information of the forward radar track… to change the sensor track information ( Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor (0052))
	Delcheccolo does not teach:
a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a forward radar track
to each of which the weighted value is assigned
However, Klotz teaches:
a weighted value to each of lateral position information of a forward camera track and longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060)))
to each of which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Regarding claim 20, Delcheccolo teaches:
wherein the association is such that the sensor track moves from a sensing region of a forward radar to an overlapping region between the sensing region of the forward radar and a sensing region of a lateral radar (he information collected by each of the sensor systems 122, 124, 128, 130 is shared and the processor 134 (or processors in the case of a distributed system) implements a decision or rule tree(0063))
the changing of the sensor track information to output a sensor fusion track (Processing then proceeds to block 160 where public tracks are formed. Public tracks are tracks developed from data from any of the sensors, and data from such public tracks may ultimately provide data for sensor operation/resource scheduling(0068))
fusing the longitudinal position information of the forward radar track…  and longitudinal position information of a lateral radar track to change the sensor track information ( Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor (0052))
Delcheccolo does not teach:
comprises assigning a weighted value to longitudinal position information of a forward radar track
to which the weighted value is assigned
However, Klotz teaches:
comprises assigning a weighted value to longitudinal position information of a forward radar track (If several sensors contribute to a fusion object, a weighting of the individual signals of the sensors is utilized(0060))
to which the weighted value is assigned (The weights is determined from the quality of the association and the sensor data quality. If only one sensor contributes to the fusion object, no explicit weighting is performed, but an indirect weighting takes place in the subsequent merging step (i.e. fourth processing step 440) or in the filtering step (i.e. fifth processing step 450(0060)))
Delcheccolo and Klotz are considered analogous since they are both in the vehicle sensing field therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Delcheccolo and Klotz in order to create a better system in which the system knows which sensor is recognizing an object in the vicinity and to hand off that information to other sensors.
Conclusion
THIS REJECTION IS FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648